DEVICE AND METHOD FOR THE REPAIR OF LAMINATED AUTOGLASS

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election of Group I, claims 1-12, in the reply filed on April 4, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  In the same reply, Applicant canceled nonelected claims 13-19.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following claim limitations are interpreted herein under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“continuous guide and locking means” in claim 1,
“continuous engageable guide means” in claim 6, and
“locking means” in claim 6.

Note: These limitations are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, for dependent claims 2-3 and 7-9, as these claims recite additional structure sufficient to perform the recited function.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“passage means for communicating” in claim 6 and
“manually operable valve means to selectably control communication” in claim 10.
(That is, the use of the terms “passage” and “valve” in itself is considered to provide sufficient structure to perform the recited function.)
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:
In claim 1, the third-to-last line, “guide means” should be –guide and locking means–.
In claim 1, the second-to-last line, “guide means” should be –guide and locking means–.
In claim 7, lines 1-2, “said continuous guide and locking means comprises” should be –said continuous guide means and said locking means comprise– (so as not to suggest that “continuous” has been previously applied to the locking means).
Appropriate correction is required.

Claim Rejections—35 USC §112
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said windshield surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 1, line 4, “a resin injector” is found indefinite because it is unclear whether or not this refers to the same resin injector previously recited.
Claims 2-5 depend on claim 1 and are rejected for thereby incorporating the indefinite subject matter thereof.
Claim 3 recites the limitation "said injector body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term “small axial movement” in claim 4 is a relative term which renders the claim indefinite. The term “small axial movement” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 recites the limitation "said injector" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said injector body" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-12 depend on claim 6 and are rejected for thereby incorporating the indefinite subject matter thereof.

Claim Rejections—35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-7 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rawlins et al. (US 2005/0028917).
Regarding claim 6, Rawlins et al. teach a resin injector for repair of a damaged windshield (Abstract) comprising a body (housing 11), a sealable expandable chamber (cylindrical bore 41, expandable by movement of piston 40) within said body 11 for receiving (i.e., capable of receiving) a quantity of repair resin 86 (Fig. 1, 3, 5; [0052-0053, 0056, 0061-0062]), said chamber 41 including a passage means (passageway 70) for communicating with a surface of the windshield (laminated glass sheet 30) over a damaged area (flaw 31) (Fig. 6; [0056, 0060]), said injector (apparatus 10) having a tip (peripheral elastomeric seal 14 and O-ring seal 16) to seal against said windshield surface (Fig. 1-2; [0055]), a plunger (piston 40) axially movable within said injector body 11 to partially define said chamber 41 and selectably control the volume of said chamber 41 (Fig. 4-8; [0065-0066, 0071-0072]), movement of said plunger 40 being guided by continuous enagageable guide means (pin and cam track 120) including a first linear guide portion (vertical portion of cam track 120 in Fig. 11) permitting free axial movement of said plunger 40, and one or more second annular guide portions (circumferential sections 121, 122, 123), each said annular portion 121, 122, 123 being perpendicular to said linear guide portion, each said annular portion 121, 122, 123 allowing partial rotational movement of said plunger 40 and providing a locking means wherein said plunger 40 is locked against axial moment when any said annular portion 121, 122, 123 is engaged (Fig. 11; [0074]).
Regarding claim 7, said continuous guide and locking means comprises a pin on said injector body 11 engaged with a channel (cam track 120) on said plunger 40 (Fig. 11; [0074]).
Regarding claim 9, said guide pin may be selectively engaged with one of said annular portions 122, 123 by rotation of said plunger 40 to lock said plunger 40 against axial movement (Fig. 11; [0074]).
Regarding claim 10, the resin injector 10 includes manually operable valve means (i.e., raising piston 40 such that O-ring 42 rises above exhausting groove 110 to release the vacuum from the bore 41) to selectably control communication between said chamber 41 and the ambient atmosphere (Fig. 7; [0071]).
Regarding claim 11, the resin injector 10 includes at least one said second portion (circumferential portion 122 of the cam track 120) to axially lock said plunger 40 with said chamber 41 sealed in a high volume configuration to hold vacuum and including at least one said second portion (position 121 of the cam track) to axially lock said plunger 40 with said chamber 41 sealed in a low volume configuration to hold pressure (Fig. 6, 8, 11-12; [0067, 0072, 0074]).
Regarding claim 12, said annular guide portions 122, 123 are engaged by a partial rotation of said plunger 40 about its axis (Fig. 11; [0074]).

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wanstrath ‘743 (US 2005/0238743), Mackey et al. (US 5,670,180), Wanstrath ‘261 (US 5,626,261), and Janszen (US 4,919,602) teach devices for repair of a damaged windshield including guide means providing a linear path.

Allowable Subject Matter
Claims 1-5 would be allowable if the claim objections and the rejections under 35 U.S.C. 112 are overcome.  While Rawlins et al. teach a piston with guide and locking means including both a linear path and a partial helical path, Rawlins et al. do not suggest such guide and locking means in the context of permitting the resin injector itself to move and be locked relative to a support and curing bridge as claimed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the rejections under 35 U.S.C. 112 are overcome.  Claim 8 would be allowable because the prior art does not suggest a resin injector as claimed including a pin that is retractable to allow the plunger to be inserted or removed from said injector body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745